Per Curiam.
[¶ 1] R.F. appeals from the district court's order entered on February 20, 2018, for continued treatment at the North Dakota State Hospital for a period not to exceed one year. R.F. argues the district court erred in finding her mentally ill and a person requiring treatment. We conclude the district court's findings are supported by clear and convincing evidence and are not clearly erroneous. We affirm under N.D.R.App.P. 35.1(a)(2).
[¶ 2] Gerald W. VandeWalle, C.J.
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte
Jon J. Jensen